Holmes, J.,
concurring in part and dissenting in part.
I concur in that part of the court’s judgment which affirms the Court of Appeals’ finding that the conduct of Jennings Manufacturing Company did not constitute wanton misconduct.
I dissent from that part of the judgment of this court which holds that Penn Central was guilty of wanton misconduct and from the syllabus law which departs radically from prior applicable law as pronounced by this court.
There has not been shown a reasonable basis for departing from the principle that, absent peculiar hazards, there is no extraordinary duty to provide signs, signals or warnings other than those specified by law, and that the presence of the train on the track is adequate notice to the approaching traveler on the highway that the crossing is preempted. Reed, v. Erie Rd. Co. (1938), 134 Ohio St. 31; Capelle v. Baltimore & Ohio Rd. Co. (1940), 136 Ohio St. 203; and Hood v. New York, Chicago & St. Louis Rd. Co. (1957), 166 Ohio St. 529.
The effect of the law as pronounced by the court in this case will require all railroads to provide some warning device at every track crossing every road in Ohio. This means that the railroads will be required to stop every train at every crossing to allow a flagman to wave his signal light — an obvious improbability for high-speed passenger and freight trains attempting to maintain a schedule. The other possibility would be for the railroads to provide automatic warning signals, or flasher devices, at every track crossing a roadway in Ohio — a tremendous expense for this already down-at-the-heels transportation industry.
Absent the majority’s juristic legislation, the law of Ohio *218would not dictate any special duty on Penn Central here. If the current situation relative to the need for marking trains on highway crossings needs remedial action, this is more properly a subject for the General Assembly.
Krupansky, J., concurs in the foregoing concurring and dissenting opinion.